Citation Nr: 0913307	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic skin 
disability, claimed as porphyria cutanea tarda (PCT) and 
cancer, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 
1969.  He served in the Republic of Vietnam in the United 
States Army and his military decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, the Board obtained two 
Veterans Health Administration (VHA) medical nexus opinions 
addressing the issue of whether the Veteran is entitled to 
service connection for PCT.  These VHA opinions are dated in 
November 2006 and June 2007.

In September 2007, the Board determined that new and material 
evidence had been received to reopen a previously denied 
claim of entitlement to service connection for a chronic skin 
disease, claimed as PCT and cancer, due to Agent Orange 
exposure; and remanded the merits of the claim for further 
development.  

In March 2009, the Veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge at a Central Office 
hearing conducted in Washington, D.C.  A copy of the hearing 
transcript is of record and has been reviewed.  

The case has since returned to the Board for appellate 
review.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The preponderance of the evidence is against a finding 
that the Veteran's skin cancer is causally related to 
herbicide exposure during military service.

3.  The preponderance of the evidence supports a finding that 
the Veteran's PCT is causally related to herbicide exposure 
during military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, residuals of PCT were incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In light of the fully favorable decision below, the Board 
finds that no further discussion of VCAA compliance is 
warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Pelegrini v. Principi, 17 Vet. App. 412, (2004).

Analysis

The Veteran is seeking service connection for a skin 
disability that he contends he 


developed as result of exposure to herbicides.  He has been 
diagnosed with PCT and skin cancer.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That any injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, acute or subacute peripheral 
neuropathy, and PCT shall have become manifest to a degree of 
10 percent or more within one year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As noted above, PCT is listed as a disease associated with 
exposure to a herbicide under 38 C.F.R. § 3.309(e).  However, 
this disease is not mentioned in the medical records until 
many years after service.  This is important because 38 
C.F.R. §3.307(a)(6)(ii) requires that PCT must have become 
manifest to a degree of 10 percent or more within a year 
after the last date of exposure.  The medical evidence shows 
that PCT was confirmed in 1992, many years after service.  
Thus, as the evidence does not establish that the disability 
was manifest to a degree of 10 percent within one year 
following the Veteran's last exposure to a herbicide, service 
connection for PCT on a presumptive basis due to herbicide 
exposure is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

Skin cancer is not a disease listed as associated with 
herbicide exposure, therefore, presumptive service connection 
for skin cancer is not warranted.

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the Veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d). 

There is no evidence of skin cancer during service, or for 
many years thereafter.

In support of his claim, the Veteran has submitted multiple 
opinions from Dr. K.W.G., a private consulting surgeon; and 
from Dr. J.D.C., his private oncologist, who is an Assistant 
Professor of Oncology at Johns Hopkins Oncology Center, and a 
Clinical Professor in the Department of Internal Medicine, 
Division of Hematology and Medical Oncology at the 
Philadelphia College of Osteopathic Medicine.  

While Dr. J.D.C. and Dr. K.W.G. have suggested a relationship 
between the Veteran's squamous cell carcinoma and service, 
the most recent VA examiner, in September 2008, indicated 
that the Veteran's status post surgical excision of a 
squamous cell carcinoma arising in an actinic keratosis was 
due to long term sun exposure.  The Board finds the September 
2008 VA findings more probative as the examiner provided 
detailed supportive rationale, and the private physicians did 
not. 

However, with regard to entitlement to service connection for 
PCT on a direct basis, as noted, the Veteran has been 
diagnosed with PCT.  Moreover, the element of an in-service 
event is satisfied by the Veteran's presumed exposure to 
herbicidal agents, as he is a Vietnam Veteran who served in 
the Republic of Vietnam.  He was also diagnosed with a fungal 
infection, which is of significance, and will be discussed in 
further detail below.  

Thus, the crux of this case is whether the Veteran's PCT is 
directly linked to an in-service herbicide exposure.  The 
record contains both favorable and unfavorable etiology 
opinions.  

According to correspondence dated in August 1993, Dr. J.D.C. 
noted that the Veteran was on active duty in the Army 
stationed in the Central Highlands in Vietnam, which was 
known to have a heavy Agent Orange usage.  Dr. J.D.C. stated 
that the Veteran clearly qualifies for the government Agent 
Orange program for disabilities.

According to a February 1995 letter, Dr. J.D.C. further 
indicated that the Veteran was a patient in his practice with 
an established diagnosis of seminoma of the testicle and PCT.  
The diagnosis of PCT was made during his evaluation for 
testicular carcinoma.  Dr. J.D.C. stated that "[t]he patient 
had a history since his service in Viet Nam of blistering 
skin lesions which he was told was actually a fungal 
infection.  When I had seen this patient, I ordered porphyrin 
levels and demonstrated a porphyrin abnormality consistent 
with porphyria cutanea tarda."

According to statements dated in January 1998, March 1998, 
and April 1998, Dr. J.D.C. again diagnosed the Veteran with 
PCT and possible basal cell carcinoma and related them to 
Agent Orange exposure in service.

In a March 2004 letter, Dr. J.D.C. stated that he had been 
following the Veteran in his practice for a diagnosis of 
testicular cancer, and stated that "[d]ue to his exposure to 
Agent Orange during his period of military service, he 
developed a germ cell tumor and porphyria cutanea tarda."  

In August 2007, Dr. J.D.C. provided another opinion in which 
he basically reiterated his prior contentions and ultimately 
concluded that the Veteran has a diagnosis of PCT secondary 
to dioxin use, confirmed by porphyrin studies in 1992 
obtained after the Veteran developed classic skin lesions 
prompting the evaluation.  

Also in support of the Veteran's claim is an opinion dated in 
August 2007 from a private consulting surgeon, Dr. K.W.G.  
Such physician agrees with the opinion set forth by Dr. 
J.D.C., by noting that "[w]e feel that as a Veteran, due to 
his exposure to Agent Orange during his period of military 
service, he most likely developed porphyria cutanea tarda and 
squamous cell carcinoma as a result of this exposure."  Dr. 
K.W.F. indicated that he saw the Veteran as a patient in June 
2007, and at that time, Dr. K.W.G. removed multiple lesions 
from the Veteran's skin.  Dr. K.W.G. noted that while the 
Veteran admitted to being a heavy drinker (and successfully 
recovering), he has no independent verification.  Dr. K.W.G. 
stated that "[r]econsideration of this case would be 
certainly appreciated."  

On the other hand, the record contains unfavorable VHA 
opinions dated in November 2006 and June 2007.

In November 2006, the Chief of Dermatology Services at a VA 
Medical Center, Dr. V.J.L., provided a VA medical expert 
opinion.  She stated that although Dr. J.D.C. confirmed that 
the Veteran has PCT, she found no documentation (skin 
biopsies or urine porphyrins) to support such a diagnosis.  
Dr. V.J.L. further indicated that that "[e]ven if the 
diagnosis is correct, there is no evidence in the record that 
the PCT developed while the patient was in Vietnam.  There is 
no evidence that the patient developed PCT within one year 
after exposure to Agent Orange.  While it is possible that 
PCT was never diagnosed at the time it developed, there is no 
evidence to support this."  

An additional VHA medical opinion was provided in June 2007 
by Dr. R.U., a VA physician with the Special Medical Exams 
Section at a VA Medical Center.  In light of the medical 
evidence, Dr. R.U. could not state with certainty whether the 
Veteran met the criteria for a diagnosis of PCT or skin 
cancer.  Such physician concluded that the Veteran's PCT was 
more likely than not related to his exposure to alcohol than 
to herbicide exposure in Vietnam.  Dr. R.U. reviewed the 
medical literature and noted that in most cases, symptoms 
begin to appear at the time of actual chemical exposure, 
which is more likely than not why the VA requires that PCT 
become manifest to a degree of 10 percent or more within the 
first post service year.  Dr. R.U. noted that the Veteran's 
diagnosis came 25 years after discharge from service.  
Therefore, Dr. R.U. considered other causes of PCT as a 
possible etiology.  Dr. R.U. noted that PCT is due to a 
defective enzyme in the liver.  It generally begins in mid 
adult life after exposure to certain chemicals that increase 
the production of porphyrins in the liver.  These chemicals 
include alcohol, oestrogen, polychlorinated aromatic 
hydrocarbons, when PCT is associated with chloracne; iron 
overload; viral infections; and chronic blood disorders.  Dr. 
R.U. indicated that the medical literature shows that a 
common precipitating factor associated with PCT is moderate 
or heavy alcohol use.  Dr. R.U. referred to a March 2003 VA 
examination report which notes that the Veteran reported that 
he was a heavy drinker, but had been a successful recovering 
alcoholic since 1981.  

On review of all evidence of record, the Board finds the 
opinions of Dr. J.D.C., particularly the one dated in August 
2007, to be highly probative, as they outweigh the opinions 
provided by VA.  Dr. J.D.C. stated that his office maintained 
four sequential charts on the Veteran and that none of those 
charts were requested by VA.  Dr. J.D.C. felt that Dr. R.U.'s 
statement that there was inadequate documentation to link the 
Veteran's PCT to service was both incorrect and without 
merit.

Furthermore, Dr. J.D.C. has provided complete rationale for 
his opinion linking PCT to service and has considered all 
risk factors of PCT.  Dr. J.D.C. stated that the Veteran had 
been his patient since 1990 when he was diagnosed with 
testicular carcinoma, and noted that his experience with the 
patient dated over 17 years in the management of his 
testicular carcinoma and his PCT.  Dr. J.D.C. stated that on 
November 16, 1992, the Veteran had an abnormal porphyrin 
study demonstrating hepatocarboporphyrins at 13 mg/24 hours, 
pentacarboporphyrin at 90 mg/24 hours, and 
tetracarboporphyrin at 93 mg/24 hours.  Dr. J.D.C. stated 
that the study was ordered because of blistering of Veteran's 
hands and forearms which developed after his blood count had 
normalized.  It was noted that the Veteran had had abnormal 
blood counts due to chemotherapy, and that the anemia was 
chemotherapy-induced.  Dr. J.D.C. also stated that the 
service examination reports for the period of 1970 were 
sketchy at best.

Dr. J.D.C. noted that the Veteran clearly had a diagnosis of 
PCT which was diagnosed after the proper testing was ordered 
in 1992.  The clinical presentation, herbicide exposure 
history, response to therapy, and laboratory data supported 
the diagnosis of PCT.  Dr. J.D.C. stated that to his 
knowledge the Veteran was never tested by the VA, and stated 
that it was not even known to test for PCT between 1968 and 
1970.  

Dr. J.D.C. asserted that Dr. R.U.'s impression that Veteran's 
PCT was related to his exposure to alcohol rather than 
herbicides in the Vietnam was incorrect.  Dr. J.D.C. 
explained that during the Veteran's chemotherapy and surgery 
in the early 1990's, alcohol was not a medical problem for 
the Veteran nor was there a history of alcoholism.  Dr. 
J.D.C. pointed out that VA examination report dated in 
February 1992 noted that the Veteran had been free from 
alcohol use since 1981.  Dr. J.D.C. opined that the 
statistical probability was that the Veteran's PCT was not an 
alcohol inducted illness, noting that one would than have to 
estimate the statistical probability of an American serving 
in Vietnam in the A Shau Valley coming in contact with Agent 
Orange to subsequently develop a dermatosis, a testicular 
carcinoma, and PCT compared to the same age male without 
Vietnam service.  

The Board also notes that Dr. K.W.G. concurred with Dr. 
J.D.C.'s opinion and also noted that he had no independent 
verification that the Veteran had been a heavy drinker.  

Lastly, Dr. J.D.C. noted that there was no evidence of 
hepatitis (normal liver enzymes in the 1990's), and that the 
Veteran had no diagnosis of other chronic blood disorders.  

For the foregoing reasons, and resolving any doubt in the 
Veteran's favor, the Board concludes that the favorable 
opinions provided by Dr. J.D.C. and Dr. K.W.G. outweigh the 
unfavorable opinions in this case.  The Board acknowledges 
the September 2008 VA finding that while there do not appear 
to be any current  cutaneous signs to substantiate a PCT 
diagnosis on examination, notwithstanding, the Board finds 
that any residuals of PCT are causally related to in-service 
herbicide exposure.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PCT, and any residuals thereof, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


